 

Exhibit 10.1

 

DOMAIN NAME ACQUISITION AGREEMENT

 

Subject to the terms and conditions attached hereto and expressly made a part
hereof (the “Terms and Conditions”), and such additional terms and conditions
set forth below, Portfolio Brains LLC, a California limited liability company
(“Purchaser”), hereby agrees, either directly or through an affiliate, to
acquire from the Seller(s) set forth below all right, title and interest in and
to the domain names set forth on Exhibit A hereto, for the Purchase Price set
forth below.

 

Seller(s):

 

Tucows.com Co.

 

 

 

Purchase Price:

 

US $983,713.00 (Nine Hundred and Eighty Three Thousand Seven Hundred and
Thirteen Dollars)

 

 

 

Holdback:

 

US $98,371.00 (Ninety Eight Thousand Three Hundred And Seventy One Dollars)

 

 

 

Effective Date:

 

May 1, 2008

 

 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed and
delivered this Domain Name Acquisition Agreement as of the Effective Date.

 

Portfolio Brains LLC

 

Tucows.com Co.

 

 

 

 

 

 

By:

/s/ STEVE HISEY

 

By:

/s/ BILL SWEETMAN

 

Name:

Steve Hisey

 

 

Name:

Bill Sweetman

 

Title:

General Manager

 

 

Title:

General Manager, Domain

 

 

Portfolio

Address:

 

Address:

 

 

 

Fax No.: (213) 607-0430

 

Fax No.: (416) 531-5584

 

 

 

 

--------------------------------------------------------------------------------


 

 

DOMAIN NAME ACQUISITION AGREEMENT

TERMS AND CONDITIONS

 

These Terms and Conditions are hereby agreed to and made a part of the Domain
Name Acquisition Agreement (the “Agreement”) to which they are attached. 
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Agreement.

 

1.             Purchase and Sale

 

1.1           Assets to be Acquired. On the terms and subject to the conditions
of this Agreement, Seller shall, on the Effective Date, sell, convey and assign
to Purchaser, free and clear of all claims, liens and interests of any kind, all
of Seller’s right (including all intellectual property rights), title and
interest in and to the domain names set forth on Exhibit A (the “Assets”).

 

1.2           Liabilities. Purchaser shall, on the Effective Date, assume all
liabilities and obligations arising out of the ownership, use and operation of
the Assets after the Effective Date, except as set forth in Section 2.5.  Except
as set forth in the preceding sentence, Seller shall retain, and shall be
responsible for paying, performing and discharging when due, and Purchaser shall
not assume or have any responsibility for, all assets (other than the Assets)
and all liabilities of Seller as of the Effective Date.

 

1.3           Purchase Price. In consideration for the transfer of the Assets,
at the Closing, Purchaser shall pay to Seller the Purchase Price, less the
Holdback, by wire transfer of immediately available funds, to the
account(s) designated in writing by Seller.

 

1.4           Holdback. Purchaser shall retain the Holdback for one year as
security for claims pursuant to Section 4.  On the one year anniversary of the
Effective Date, that portion of the Holdback as to which no claims for
indemnification have been made pursuant Section 4 shall be tendered to Seller by
wire transfer of immediately available funds.  The remaining Holdback, if any,
shall be delivered at such time (or times) as, and to the extent that any claims
shall be finally resolved in favor of Seller by wire transfer of immediately
available funds.

 

1.5           Closing. Subject to satisfaction of the conditions set forth in
Section 1.6, the Closing shall place on the Effective Date, at the offices of
Purchaser, or at such other place and time as the parties shall mutually agree.

 

1.6           Closing deliveries by Seller. Purchaser’s obligation to effect the
Closing and deliver the Purchase Price is expressly conditioned upon the prior
receipt by Purchaser of the following, any of which may be waived by the
Purchaser in its sole discretion:

 

(a)       The Domain Name Transfer Agreement, in the form set forth on Exhibit B
hereto, duly executed by Seller.

 

(b)       The Power of Attorney, in the form set forth on Exhibit C hereto, duly
executed and notarized.

 

2.             Representations and Warranties of Each Seller.  As a material
inducement to Purchaser to enter into the Agreement, each Seller represents and
warrants to Purchaser as follows:

 

2.1           Authorization, Etc. Seller has full power, authority and legal
capacity to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. Seller has
duly executed and delivered this Agreement.  This Agreement constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms.

 

2.2           No Conflict; Approvals. The execution, delivery and performance of
this Agreement by Seller does not and will not (a) violate, conflict with or
result in the breach of any provision of the charter, by-laws, operating
agreement, or other constituent documents of Seller (if applicable),
(b) conflict with or violate any law or order applicable to Seller or any of its
assets, properties or businesses, (c) require any consent, approval or
authorization of any third party, or (d) conflict with, require any consent
under, or result in the creation of any encumbrance on any of the Assets
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,



 

--------------------------------------------------------------------------------


 

sublease, license, permit, franchise or other instrument or arrangement to which
Seller is a party or by which any of the Assets is bound or affected.

 

2.3           Revenue Information. All information provided to Purchaser with
respect to the historical revenue and traffic generated by the Assets (the
“Seller’s Data”) was prepared from the books and records of the Seller, fairly
presents such historical financial information and is complete and correct in
all material respects.

 

2.4           Registered Owner. Seller has good, valid, marketable and
transferable registrations to all Assets, in each case free and clear of any
Lien (other than as set forth in the registration agreement(s) applying
thereto).  For purposes hereof, the term “Lien” means any lien, mortgage,
security interest, charge, pledge, retention of title agreement, adverse claim,
easement, encroachment, restrictive covenant or other encumbrance affecting
title to any property of any sort.  Each registration agreement related to such
Assets is in full force and effect and all registration fees associated
therewith have been duly paid and there are currently no amounts due to the
registrar of such Assets in connection therewith.

 

2.5           Litigation. There are no claims, or threatened claims, that any of
the Assets violates the trademark rights of any other person or entity, or
otherwise violates any law.  Seller has no knowledge of any facts or
circumstances that would be the basis for any claim that the Assets violate the
trademark rights of any other person or entity, or otherwise violates any law. 
There is no action pending or, to Seller’s knowledge, threatened before any
court or governmental entity which seeks to enjoin the transactions contemplated
hereby.

 

2.6           Click Fraud. Seller is familiar with the Domain Sponsor publishing
requirements available at <http://www.revenue.net/pub_ds_pubreg.mas> (the “DS
Requirements”).  All revenue and traffic related to the Domain Names is the
result of authentic traffic (natural type-in, algorithmic or natural search
engine results, or expired link traffic), in full compliance with the DS
Requirements and does not result from (a) links on other websites controlled by
the Seller, paid-search advertising, affiliating traffic or other similar
methods, (b) click farms, bots, or other automated processes designed to
increase traffic or clicks, or (c) adware, spyware or other software programs
designed to increase traffic or clicks .

 

3.             Additional Agreements

 

3.1           Taxes. Seller shall pay any and all sales or transfer taxes
assessed on the sale or transfer of the Assets.

 

3.2           Further Assurances. Following the Closing, each party hereto
shall, from time to time, execute and deliver such additional instruments,
documents, conveyances or assurances and take such other actions as shall be
necessary, or otherwise reasonably be requested by the other party, to confirm
and assure the rights and obligations provided for in this Agreement and render
effective the consummation of the transactions contemplated hereby, or otherwise
to carry out the intent and purposes of this Agreement (which include the
transfer to Purchaser of the ownership and intended related benefits of the
Assets)

 

3.3           Confidentiality. Except as required by applicable Law, Seller
shall not, and shall not permit any of its employees or representatives to, make
any public announcement in respect of this Agreement or the transactions
contemplated hereby without the prior written consent of Purchaser.  Except as
required by applicable Law, Purchaser shall not, and shall not permit any of its
employees or representatives to, make any public announcement in respect of this
Agreement or the transactions contemplated hereby without the prior written
consent of Seller; provided, however, that, after the Closing, Purchaser may, in
its sole discretion, issue a press release announcing the transaction.

 

3.4           Name Change.  If Seller is an entity, and Seller’s legal name or
fictitious business name (“DBA”) is similar to any of the Assets, in Purchaser’s
sole judgment, then Seller agrees to change its legal name or DBA within fifteen
days of the effective Date

 

4.             Indemnification.

 

4.1           Indemnification by Seller. Seller covenants and agrees to defend,
indemnify and hold harmless each of Purchaser, its affiliates, and their
respective officers, directors, employees, agents, advisers and representatives
(collectively, the “Purchaser Indemnitees”) from and against, and pay or
reimburse the Purchaser Indemnitees for, any and all claims, demands,
liabilities,



 

 

 

--------------------------------------------------------------------------------


 

 

obligations, losses, fines, costs, expenses, royalties, litigation, deficiencies
or damages (whether absolute, accrued, conditional or otherwise and whether or
not resulting from third party claims), including interest and penalties with
respect thereto and out-of-pocket expenses and reasonable attorneys’ and
accountants’ fees and expenses incurred in the investigation or defense of any
of the same or in asserting, preserving or enforcing any of their respective
rights hereunder (collectively, “Losses”), to the extent resulting from or
arising out of: (i) any inaccuracy of any representation or warranty set forth
in Section 2; or (ii) any failure of the Seller to perform any covenant or
agreement hereunder or fulfill any other obligation in respect hereof.

 

4.2           Survival of Representations and Warranties. The representations
and warranties contained in this Agreement shall survive until the first
anniversary of the Effective Date, and Purchaser shall not be entitled to
recovery for any Losses if it has not delivered notice to Seller, in accordance
with Section 5.2, on or prior to the first anniversary of the Effective Date.

 

4.3           Limits on Indemnification. In no event shall Seller’s obligation
to Purchaser or any affiliate of Purchaser under this Agreement, including,
without limitation, any obligation to indemnify, hold harmless or defend, exceed
the total amount of the Purchase Price actually received by Seller pursuant to
this Agreement.

 

5.             Miscellaneous

 

5.1           Expenses. Except as otherwise specifically provided for in this
Agreement, Seller and Purchaser shall bear their respective expenses, costs and
fees (including attorneys’ and auditors’ fees) in connection with the
transactions contemplated hereby, including the preparation, execution and
delivery of this Agreement and compliance herewith, whether or not the
transactions contemplated hereby shall be consummated.

 

5.2           Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing, shall be delivered to the respective addresses set forth on the
signature page hereto or at such other address as may be specified in writing to
the other parties hereto, and shall be deemed to have been duly given (a) if by
personal delivery on the day after such delivery, (b) if by certified or
registered mail, on the second business day after the mailing thereof, (c) if by
courier or overnight mail or delivery, on the day delivered or (d) if by
telecopy, on the next day following the day on which such telecopy was sent.

 

5.3          Governing Law, Etc.

 

(a)       This Agreement shall be governed by, interpreted under, and construed
and enforced in accordance with the laws of the State of California, without
giving effect to the conflicts of law rules thereof.

 

(b)       The parties agree that in the event of a dispute or controversy
involving this Agreement, (except as to disputes involving injunctive relief or
specific performance), the parties shall for 20 days first attempt to resolve
the dispute amicably through meetings or communications.  If such are
unsuccessful, then either party may, as its sole and exclusive means of
resolution, submit such dispute for resolution in binding arbitration. 
Arbitration shall be conducted by a single arbitrator at the judicial
arbitration and mediation service (JAMS) (or if JAMS no longer exists, then by
AAA) in Los Angeles County, California in accordance with their rules then in
effect.  Written notice of the demand for arbitration shall be served on the
other party to this Agreement and filed with the arbitration service.  The
demand for arbitration shall be made within a reasonable time after the claim,
dispute, or other matter in question has arisen (and in no event after the claim
would have been barred by the provisions of this Agreement or applicable statute
of limitations) and shall be completed in not more than 180 days.  The
arbitrator shall be experienced in the subject matter of the arbitration.  In
reaching any award, the arbitrator shall follow and be bound by California
substantive law to the same extent and as if he/she was a judge in a California
court of law; provided that the arbitrator shall in no manner award punitive or
exemplary damages (or damages calculated by applying a multiplier), or damages
for emotional distress.  The award shall be in writing, shall contain findings
of fact and conclusions of law, and shall set forth the nature, amount, and
manner of calculation of damages.  The award shall be final and non-appealable.

 

 

--------------------------------------------------------------------------------


 

 

(c)       EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR
VALIDITY OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.3(c).

 

5.4           Assignment. This Agreement may not be transferred, assigned,
pledged or hypothecated by any party hereto, other than by operation of law. 
Any such purported transfer, assignment, pledge, or hypothecation (other than by
operation of law) shall be void and of no force and effect.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors and permitted
assigns.

 

5.5           Entire Agreement; Amendment and Waiver. This Agreement constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter
hereof.  This Agreement may not be amended, supplemented or modified orally, but
only by an agreement in writing signed by each of the parties hereto.  In the
event any provision of this Agreement is found to be void and unenforceable by a
court of competent jurisdiction, the remaining provisions of this Agreement
shall nevertheless be binding upon the parties with the same effect as though
the void or unenforceable part had been severed and deleted.

 

5.6           Headings and Interpretation; Counterparts. The headings contained
in this Agreement are for purposes of convenience only and shall not affect the
meaning or interpretation of this Agreement. The provisions of this Agreement
shall be construed according to their fair meaning and neither for nor against
any party hereto irrespective of which party caused such provisions to be
drafted.  Each of the parties acknowledges that it has been represented by an
attorney in connection with the negotiation and execution of this Agreement. 
This Agreement may be executed in several counterparts, and by facsimile
signature, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument.

 

 

 

 

--------------------------------------------------------------------------------